                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF DELAWARE

FRIEDA MAE ROGERS and        )
PREivllER TRUST, INC.,       )
                             )
          Plaintiffs,        )
                             )
     v.                      )            Civ. No. 18-116-CFC/SRF
                             )
WILMINGTON TRUST CO:rvIPANY)
and WILMINGTON TRUST         )
INVESTrvIBNT ADVISORS, INC., )
                             )
          Defendants.        )

                           MEMORANDUM ORDER

      Having reviewed the parties' competing letters (D.I. 312 and D.I. 313), the

Court is prepared to rule on which state's law governs Plaintiffs' claims for

negligence, constructive fraud, and financial elder abuse.

      The parties agree that Rogers' financial elder abuse claim is governed by

California law. See D.I. 312 and D.I. 313. The parties, however, disagree about

which state's law governs Plaintiffs' negligence and constructive fraud claims.

      The trust agreement that created the Roen Trust that lies at the center of

Plaintiffs' claims included a choice-of-law provision that states: "This instrument

and the trusts hereunder are to be governed and interpreted according to the laws of

the State of Delaware." D .I. 313-1 at 3. Defendants argue that this provision

requires that Plaintiffs' negligence and constructive fraud claims be governed by
Delaware law. See D.I. 313 at 1-2. Plaintiffs argue that the trust agreement's

choice-of-law provision is "narrowly drawn" and should not "control[] Plaintiffs'

separate tort claims." D.I. 312 at 4.

      Under California choice-of-law principles, "[t]he phrase 'governed by' is a

broad one ... [that] reflects the parties' clear contemplation that 'the agreement' is

to be completely and absolutely controlled" by the source of law identified in the

choice-of-law provision. Nedlloyd Lines B. V. v. Sup. Ct., 3 Cal.4th 459, 469

(1992). Therefore, when a party's fiduciary duties arise from an agreement, the

source of law chosen in that agreement's choice-of-law provision governs claims

pertaining to those fiduciary duties. See id. To apply any other law to those claims

"would be inconsistent with the unrestricted character of the choice-of-law

[provision]." Id.

      Plaintiffs' negligence and constructive fraud claims are based on duties

created by the Roen Trust agreement. Thus, under California choice-of-law

principles, these claims fall within the scope of the c~oice-of-law provision and are

therefore governed by Delaware law.

      The result would be the same if Delaware choice-of-law principles governed

the interpretation of the choice-of-law provision in the trust agreement. Under

Delaware law, " [w]hen the drafter of an agreement selects a law to govern the

agreement and the relationship it creates, the logical conclusion is that the drafter

                                           2
intended that law to apply to all aspects of the agreement and relationship, unless

the provision specifically states otherwise." In re Peierls Family Inter Vivas Trs.,

59 A.3d 471, 482-83 (Del. Ch. 2012) (citation omitted). "All aspects of the

agreement" and the relationship it creates include claims arising from duties

created by the agreement. See Weil v. Morgan Stanley DW Inc., 877 A.2d 1024,

1032 (Del. Ch. 2005) ("[T]he question of whether the parties' choice of law

extends to cover claims for breach of fiduciary duty is not a close one. Any

fiduciary duties [Plaintiff] claims are owed to him by [Defendant] arise solely out

of the relationship created by his contract with [Defendant]."). "These sensible

principles apply equally to trusts." In re Peierls, 59 A.3d at 483. Thus, under

Delaware choice-of-law principles, because Plaintiffs' negligence and constructive

fraud claims arise out of duties created by the Roen Trust agreement, these claims

fall within the scope of the choice-of-law provision and are therefore governed by
                                          \


Delaware law. Compare Eby v. Thompson, 2005 WL 1653988 at* 1 (Del. Ch.

2005) (holding that a contractual choice-of-law provision did not govern the

plaintiffs' claims because they had "no connection" to the contract and their

injuries "did not arise out of the contract").

      NOW THEREFORE, at Wilmington this Sixth day of February 2020, IT

IS HEREBY ORDERED that:

       1. Rogers' s financial elder abuse claim is governed by California law;

                                              3
2. The Roen Trust Agreement's choice-of-law provision governs Plaintiffs'

   negligence and constructive fraud claims;

3. Plaintiffs' negligence claim is governed by Delaware law; and

4. Plaintiffs' constructive fraud claim is governed by Delaware law.

                                                   IT IS SO ORDERED.




                                      United States District




                                  4
